               Case 18-10118-EPK         Doc 99     Filed 11/06/19    Page 1 of 29



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

In Re:                                                Bk No.: 18-10118-EPK

SHAUN EDWARD MEHAFFEY,                                Chapter 13
KRYSTLE GAIL MEHAFFEY,

                    Debtors                     /

   RESPONSE TO DEBTORS’ MOTION TO COMPEL HOME POINT FINANCIAL
         CORP AKA STONEGATE MORTGAGE CORP. TO PRODUCE
                  PERMANENT LOAN MODIFICATION

         Home Point Financial Corporation (“Creditor”), through its undersigned counsel, files

this Response to Debtors Motion to Compel Home Point Financial Corp aka Stonegate Mortgage

Corp. to Produce Permanent Loan Modification (“the Motion”) (Doc 91), and in support thereof

avers as follows:

         1.     The Debtors filed for Chapter 13 relief of January 4, 2018.

         2.     Creditor holds a Mortgage securing the property located at 15201 85TH RD N,

LOXAHATCHEE, FL 33470.

         3.     The Debtors filed the Motion on October 21, 2019. The Debtors are seeking an

order compelling Creditor to produce a permanent loan modification.

         4.     Creditor has approved the Debtors for a permanent loan modification, a copy of

which is attached hereto as Exhibit “A”.




PH # 99783
              Case 18-10118-EPK         Doc 99     Filed 11/06/19     Page 2 of 29



        WHEREFORE, Respondent Home Point Financial Corporation respectfully requests the

Court deny the Debtors’ Motion and for such other relief as is just and proper.

        I HEREBY CERTIFY, that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


Date:   November 5, 2019                     /s/ Stefan Beuge, Esquire
                                             Stefan Beuge, Esq., Florida Bar No. 68234
                                             Phelan Hallinan Diamond & Jones, PLLC
                                             2001 NW 64th Street
                                             Suite 100
                                             Ft. Lauderdale, FL 33309
                                             Tel: 954-462-7000 Ext. 56588
                                             Fax: 954-462-7001
                                             Email: stefan.beuge@phelanhallinan.com
                                             FLSD.bankruptcy@phelanhallinan.com




PH # 99783
              Case 18-10118-EPK         Doc 99     Filed 11/06/19      Page 3 of 29



                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:

SHAUN EDWARD MEHAFFEY
15201 85TH ROAD N
LOXAHATCHEE, FL 33470

KRYSTLE GAIL MEHAFFEY
15201 85TH ROAD N
LOXAHATCHEE, FL 33470

K DRAKE OZMENT
2001 PALM BEACH LKS BLVD #410
WEST PALM BEACH, FL 33409

ROBIN R WEINER
POB 559007
FORT LAUDERDALE, FL 33355

UNITED STATES TRUSTEE (SERVED ELECTRONICALLY)
OFFICE OF THE UNITED STATES TRUSTEE
51 SW FIRST AVENUE, ROOM 1204
MIAMI, FL 33130

Date: November 6, 2019                        /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLSD.bankruptcy@phelanhallinan.com




PH # 99783
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 4 of 29




           Exhibit “A”
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 5 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 6 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 7 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 8 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 9 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 10 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 11 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 12 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 13 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 14 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 15 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 16 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 17 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 18 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 19 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 20 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 21 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 22 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 23 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 24 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 25 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 26 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 27 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 28 of 29
Case 18-10118-EPK   Doc 99   Filed 11/06/19   Page 29 of 29
